DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.

REASON FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claim(s) 1 and 6, the closet prior art does not specifically teach or reasonably suggest a reflective member having a mirror surface arranged with respect to the aerial imaging element to reflect light exiting the aerial imaging element so as to re-enter the aerial imaging element, wherein the reflective member is arranged so as to reflect first entering light, received from the aerial imaging element, as second entering light, the first entering light emitted from a projected object and reflected by the aerial imaging element, and the second entering light directed by 2Docket No. 8323-0021 Appln. No. 16/859,542 the reflective member toward the aerial imaging element to enter the aerial imaging element, and wherein the aerial imaging element is configured to: reflect the first entering light so as to form a first real image in a first position that is in plane symmetry with the projected object with respect to a plane of the aerial imaging element, and reflect the second entering light so as to form a second real image in a second position that is in plane symmetry with a virtual image of the first real image formed by the reflective member with respect to the plane of the aerial imaging element. Dependent claims 2-5 and 7-9 are allowed for the reasons concerning the independent claims 1 and 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-9 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is (571) 270-1049 and fax phone number is (571) 270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        12/21/2021